Citation Nr: 0304301	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected left 
(minor) shoulder disability, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo
INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was afforded a videoconference hearing before the 
undersigned Member of the Board in September 2001.  In a 
January 2002 Board decision, service connection for bilateral 
pes planus was denied, and the issue of entitlement to an 
increased rating for a left shoulder disability was remanded 
for additional development.  

If light ot recent VA examination findings indicating 
possible tenderness of the surgical scar over the left 
shoulder, the issue of whether a separate rating should be 
assigned for the scar is referred to the RO for consideration 
and action as appropriate.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's service-connected left shoulder disability 
is manifested by limitation of motion to the shoulder level, 
pain, tenderness, very mild tendonosis of the distal aspect 
of the supraspinatus tendon, and a well-healed 15-centimeter 
by 5-centimeter scar. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a left shoulder disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5201, 5202 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In March 2002, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Background

The veteran's service medical records note that he suffered a 
Grade III left shoulder acromioclavicular joint separation.  
He subsequently underwent acromioclavicular joint 
reconstruction.

A VA examination was conducted in September 1992.  The 
veteran was noted to be right hand dominant.  Examination of 
the left shoulder revealed a 12-centimeter longitudinal 
incision made superior to the deltopectoral groove.  The scar 
was well healed with minimal keloid formation.  Motion of the 
left shoulder was 20 degrees of forward flexion, 95 degrees 
of abduction, and 40 degrees of external rotation.  The 
examiner noted that the left shoulder range of motion was 
restricted when compared to the right shoulder which showed 
160 degrees of forward flexion, 120 degrees of abduction, and 
45 degrees of external rotation.  The veteran had pain with 
palpation over the left distal clavicle and acromioclavicular 
joint.  The veteran also had pain and weakness with resisted 
abduction and  forward flexion; and pain and weakness with 
supraspinatus isolation.  No shoulder instability or laxity 
was noted.  A left shoulder x-ray study revealed no hardware 
or bony resection.  The examiner noted that the veteran has 
an apparent rotator cuff weakness and restriction.  

A October 1992 rating decision granted service connection for 
a left shoulder disability and assigned a 20 percent rating 
under diagnostic code 5201, based on limitation of motion of 
the minor shoulder.  

A VA examination was conducted in April 1994.  The veteran 
complained of shoulder pain, some trapezial muscle spasm and 
severe limitation of motion.  the examiner noted that the 
veteran's left acromioclavicular joint was exquisitely tender 
to palpation.  The left deltoid was somewhat atrophied but 
its insertions were intact.  Motion of the left shoulder was 
80 degrees in both flexion and abduction.  The veteran's 
strength was 5/5 below the plane of the shoulder but severely 
limited motion above that plane.  The motion of the right 
shoulder was full with 175 degrees of flexion and abduction.  
The examiner noted that x-ray studies revealed arthritic 
changes at the left acromioclavicular joint.  The diagnoses 
were status post grade III acromioclavicular separation and 
primary repair with apparently stable coracoclavicular 
ligaments, acromioclavicular joint arthritis; and adhesive 
capsulitis of the left glenohumeral with severe limitation of 
motion.  The examiner opined that the veteran had a severe 
limitation of motion of the left shoulder primarily due to 
adhesive capsulitis.  

A VA progress note dated in February 1995 is of record.  
Examination noted decreased range of motion of the left 
shoulder in extension and flexion; and decreased motion of 90 
degrees in abduction.  Popping and crepitus with forced range 
of motion of the left shoulder was also noted.  Finally, pain 
with palpation was noted.  The diagnosis was status post 
acromioclavicular joint surgery.  

A treatment note from the veteran's private physician, Thomas 
W. Ewart, M.D., dated in February 2000, is of record.  It was 
noted that the veteran has shoulder pain that decreased his 
functional range of motion.  He can only perform work that is 
below shoulder level.  Examination noted prominent dorsal 
displacement of the left distal clavicle with tenderness 
throughout and some soreness of the trapezius.  An x-ray 
study showed that the left clavicle was dorsally dislocated 
when compared to the acromion.  The diagnosis was painful 
shoulder, status post acromioclavicular separation with 
reconstruction.  

A VA examination was conducted in June 2000.  The veteran 
complained of fatigue and pain, particularly with overhead-
type movements.  The veteran was noted to have been right-
hand dominant.  Range of motion of the left shoulder was zero 
to 100 degrees of abduction, zero to 120 degrees of forward 
flexion, and internal rotation to the back pocket.  He had 
poor glenohumeral rhythm when compared to the right side.  
The veteran had large positive cross abduction test beginning 
at 80 degrees of adduction.  There is 4/5 rotator cuff 
strength with tenderness to resisted abduction.  The 
diagnosis was post-traumatic arthrosis of the 
acromioclavicular joint and signs of impingement and rotator 
cuff tendonitis.  

A VA examination was conducted in May 2002.  The veteran 
complained that his surgical scar of the left shoulder was 
tender, itchy, painful and disfiguring; and complained of 
burning of the left shoulder with repetitive motion.  He also 
complained of fatigue, loss of strength, stiffness, snapping 
and popping of the left shoulder.  Examination of the 
shoulders noted that the flexion was 165 degrees, right, 90 
degrees, left; abduction was 165 degrees, right, 90 degrees, 
left; internal rotation was 80 degrees, right, 70 degrees, 
left; and external rotation was 90 degrees, right, 80 
degrees, left.  The examiner noted that the veteran appeared 
to resist range of motion of the shoulder.  The left shoulder 
had tenderness over the shoulder joint, acromion and upper 
trapezius.  Supraspinatus strength was normal on the right.  
The examiner stated that it was difficult to judge the left 
supraspinatus strength as the veteran appeared to give 
incomplete effort.  There was no atrophy of the supraspinatus 
on either side.  The examiner also noted a 16 centimeter 
long, 5 centimeter wide, scar of the left shoulder which was 
slightly elevated and normal in color.  The examiner stated 
that, at times, the scar appeared tender, but there was more 
tenderness in the trapezius and acromial areas.  An x-ray 
study of the left shoulder showed postoperative changes from 
the acromioplasty.  The examiner stated that, given the 
veteran's history and the procedure performed, one would not 
expect the veteran's left shoulder joint and scar to be 
disabling.  A magnetic resonance imaging (MRI) was scheduled 
to determine if unexpected pathology of the left shoulder 
joint was present.  An MRI report of the left shoulder join 
noted very mild tendonosis of the distal aspect of the 
supraspinatus tendon.  The remainder of the study was 
negative.  There was no evidence of a tear of any tendon of 
the rotator cuff muscles.  

In a letter dated in June 2002, the veteran stated that he 
did not want a separate rating for his scar but wanted the 
manifestations of the scar included in his rating for his 
left shoulder disability.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2002).  Full range 
of motion of the shoulder is measured from zero degrees to 
180 degrees in forward elevation (flexion), zero degrees to 
180 degrees in abduction, and zero degrees to 90 degrees in 
both external and internal rotation.  38 C.F.R. § 4.71, Plate 
I (2002).

The veteran is rated as 20 percent disabled under Diagnostic 
Code 5201.  Limitation of motion of the minor arm warrants a 
20 percent evaluation if it is at the shoulder level or 
midway between the side and shoulder level.  A 30 percent 
evaluation is authorized if the motion of the minor arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The evidence clearly demonstrates that the veteran's left 
shoulder motion is limited to the shoulder level.  The 
veteran's limitation of motion does not approach limitation 
to only 25 degrees to the side.  Therefore, an increased 
rating is not warranted under Diagnostic Code 5201.  

The evidence clearly demonstrates that the veteran does not 
have fibrous union of the humerus, nonunion of the humerus or 
loss of the head of the humerus.  Therefore, he does not 
warrant a higher rating under Diagnostic Code 5202.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The veteran complains of chronic pain and severe limitation 
of motion of the left shoulder joint.  Objective examination 
reveals limitation of motion to the shoulder level and some 
loss of strength.  Nevertheless, the Board finds that the 
veteran has not demonstrated any additional functional loss 
to warrant an increased evaluation based on 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The 20 percent evaluation currently 
assigned is based on the veteran's complaints and the 
clinical findings on examination.  As noted above, the 
examiner who conducted the latest VA examination noted that 
the that, given the veteran's history and the procedure 
performed, one would not expect the veteran's left shoulder 
joint and scar to be disabling.  The examiner also noted that 
the veteran did not give a complete effort when performing 
range of motion and strength testing of the left shoulder 
joint.  The Board finds that the veteran has evidenced no 
additional manifestations not already contemplated, such as 
atrophy, weakness, incoordination, or deformity.  Based on 
the foregoing, the Board finds that a higher rating based on 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to a rating in excess of 20 percent for left 
shoulder disability is denied.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


